DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1. 	Applicant’s election without traverse of Species III, claims 1-7 & 10-20 in the reply filed on 12/1/2022 is acknowledged.
Specification
2.	The specification is objected because of the following reasons:
	In par. 0001: insert US Patent no. 11,183,504. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 15, line 5: after “directly on”, delete “g”. 
	Re claim 18, line 1: delete “claim 16” and insert --claim 17--, because of the via structures claimed in claim 17. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summerfelt (US 2004/0235245).
Re claim 10, Summerfelf teaches, Figs. 2D, G & H, [0038, 0041], a method of forming a ferroelectric device structure, comprising:
-forming an array of field effect transistors (130) over a substrate (120);
-forming an array of ferroelectric capacitors (CFE) over the array of field effect transistors, wherein each of the ferroelectric capacitors (CFE) comprises a respective first electrode (137b), a respective ferroelectric material plate (138), and a respective second electrode (138a), and each ferroelectric capacitor (CFE) within the array of ferroelectric capacitors is formed directly on a top surface of a respective gate electrode of a respective field effect transistor within the array of field effect transistors (130);
-forming a first metal pad (outside M1) embedded in a dielectric material layer (154) over the array of ferroelectric capacitors (CFE), wherein the first metal pad is electrically connected to each gate electrode within the array of field effect transistors (130); and
-forming a second metal pad (middle M1) embedded in the dielectric material layer (154) over the array of ferroelectric capacitors (CFE), wherein the second metal pad is electrically connected to each second electrode (137a) within the array of ferroelectric capacitors.

    PNG
    media_image1.png
    390
    553
    media_image1.png
    Greyscale

Re claim 13, Summerfelt teaches forming first metal interconnect structures (136) electrically connecting each of the first electrodes (137b) of the array of ferroelectric capacitors to the first metal pad (outside M1) in the dielectric material layer (154); and forming second metal interconnect structures (146) electrically connecting each of the second electrodes (137a) of the array of ferroelectric capacitors to the second metal pad (middle M1) in the dielectric material layer (154) (Fig. 2D).
5.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seshadri et al. (US 6,730,950). 
	Re claim 17, Seshadri teaches, Figs. 3B or D, cols. 7-8, a method of forming ferroelectric device structure, comprising:
-forming an array of field effect transistors (49c) over on a substrate (49a);
-forming an array of ferroelectric capacitors (CFE) over the array of field effect transistors, wherein each of the ferroelectric capacitors (CFE) comprises a respective first electrode (47), a respective ferroelectric material plate (48), and a respective second electrode (46);
-forming an array of gate-electrode-contact metal via structures (41a or 41’) on a respective gate electrode in the array of field effect transistors (49c);
-forming an array of ferroelectric-electrode-contact metal via structures (45) on a respective second electrode in the array of ferroelectric capacitors (CFE);
-forming a first metal pad (M1 43’) electrically connected to each gate-electrode-contact metal via structure (41’) within the array of gate-electrode-contact metal via structures; and
-forming a second metal pad (43) electrically connected to each ferroelectric-electrode-contact metal via structure (45) within the array of ferroelectric-electrode-contact metal via structures.

    PNG
    media_image2.png
    455
    368
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling et al. (US 2012/0168837) in view of Summerfelt (US 2004/0235245). 
	Re claim 1, Bartling teaches, Fig. 7, [005, 0022, 0023, 0031], a method of forming a ferroelectric device, comprising:
forming an array of ferroelectric capacitors (610, 650) and first metal lines (metal2 layer) over a substrate, wherein each ferroelectric capacitor in the array of ferroelectric capacitors comprises a vertical stack including a respective first electrode (BC), a respective ferroelectric material plate (middle layer), and a respective second electrode (TC), and wherein each of the first metal lines (metal2 layer) is electrically connected to a respective row of first electrodes (BC) arranged along a first horizontal direction;
-forming second metal lines (metal1 layer) over the array of ferroelectric capacitors, wherein each of the second metal lines is electrically connected to a respective row of second electrodes (TC) arranged along the first horizontal direction; and
forming a first metal pad (630) and a second metal pad (620) over the array of ferroelectric capacitors (610, 650), wherein the first metal pad is electrically connected to the first metal lines (metal2 layer) and the second metal pad is electrically connected to the second metal lines (metal1 layer).

    PNG
    media_image3.png
    382
    835
    media_image3.png
    Greyscale

	Bartling does not explicitly teach a substrate. 
	Summerfelt teaches a substrate (120) (Fig. 2D). 
	As taught by Summerfelt, one of ordinary skill in the art would utilize a substrate as a part of the ferroelectric device, because it is known and commonly used the art in forming semiconductor devices.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Summerfelt in combination Bartling due to above reason. 
Re claim 2, in combination cited above, Summerfelt teaches forming an array of field electric transistors (130) over the substrate (120), wherein the array of ferroelectric capacitors (CFE)is formed directly on an array of gate electrodes of the array of field effect transistors (130) (Fig. 2D).
Re claim 4, Bartling teaches forming an array of ferroelectric-electrode-contact via structures (720, 745) directly on a respective second electrode (TC) within the array of the ferroelectric capacitors, wherein the second metal lines (metal2 layer) are formed over, and are electrically connected to, a respective row of ferroelectric-electrode-contact via structures (720, 745) (Fig. 7). 
7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling et al. (US 2012/0168837) in view of Seshadri et al. (US 6,730,950).  
	Re claim 1, Bartling teaches, Fig. 7, [005, 0022, 0023, 0031], a method of forming a ferroelectric device, comprising:
forming an array of ferroelectric capacitors (610, 650) and first metal lines (metal2 layer) over a substrate, wherein each ferroelectric capacitor in the array of ferroelectric capacitors comprises a vertical stack including a respective first electrode (BC), a respective ferroelectric material plate (middle layer), and a respective second electrode (TC), and wherein each of the first metal lines (metal2 layer) is electrically connected to a respective row of first electrodes (BC) arranged along a first horizontal direction;
-forming second metal lines (metal1 layer) over the array of ferroelectric capacitors, wherein each of the second metal lines is electrically connected to a respective row of second electrodes (TC) arranged along the first horizontal direction; and
forming a first metal pad (630) and a second metal pad (620) over the array of ferroelectric capacitors (610, 650), wherein the first metal pad is electrically connected to the first metal lines (metal2 layer) and the second metal pad is electrically connected to the second metal lines (metal1 layer).

    PNG
    media_image3.png
    382
    835
    media_image3.png
    Greyscale

Bartling does not explicitly teach a substrate. 
	Seshadri teaches a substrate (49a) (Fig. 3B). 
	As taught by Seshadri, one of ordinary skill in the art would utilize a substrate as a part of the ferroelectric device, because it is known and commonly used the art in forming semiconductor devices.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Seshadri in combination Bartling due to above reason. 
Re claim 2, in combination cited above, Seshadri teaches forming an array of field effect transistors over the substrate (49a), wherein the array of ferroelectric capacitors (CFE) is formed directly on the array of gate electrodes of the array of field effect transistors (49c) (Figs. 3B & 5C). 
Re claim 3, in combination cited above, Seshadri teaches forming an array of gate-electrode-contact metal via structures (41’) directly on a respective gate electrode among the array of gate electrodes (49c), wherein the first metal lines (M1) are formed over, and are electrically connected to, a respective row of gate-electrode-contact metal via structures (41’) (Fig. 3D).
Re claim 4, in combination cited above (as alternative), Seshadri teaches forming an array of ferroelectric- electrode-contact via structures (45) directly on a respective second electrode (46) within the array of ferroelectric capacitors (CFE), wherein the second metal lines (M1) are formed over, and are electrically connected to, a respective row of ferroelectric-electrode-contact via structures (45) (Fig. 3D).
8.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling as modified by Summerfelt as applied to claims 1 & 2 above, and further in view of Morris et al. (US 2020/0091162).  
	The teachings of Bartling/Summerfelt have been discussed above. 
	Re claim 5, Barling/Summerfelt does not teach each field effect transistor within the array of field effect transistors comprises a fin field effect transistor including a respective set of at least one semiconductor fin, wherein each set of at least one semiconductor fin underlies a respective gate electrode selected from the array of gate electrodes, and is electrically isolated from the respective gate electrode by a respective gate dielectric.
	Morris teaches, Figs. 2-3, [0050, 0063], each field effect transistor within the array of field effect transistors comprises a fin field effect transistor including a respective set of at least one semiconductor fin (202), wherein each set of at least one semiconductor fin (202) underlies a respective gate electrode (212) selected from the array of gate electrodes, and is electrically isolated from the respective gate electrode (212) by a respective gate dielectric (214).
	As taught by Morris, one of ordinary skill in the art would utilize the above teaching to obtain fin field effect transistor as claimed, because it aids in FinFet is a known element in memory apparatus, and it aids in achieving non-volatile operation by embedded memory that is desirable attribute to reduce standby power. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Morris in combination Bartling/Summerfelt due to above reason. 
9.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshdri. 
	The teachings of Seshadri have been discussed above.
	Re claim 20, Seshadri does not explicitly teach each of the first electrodes of the array of the ferroelectric capacitors is formed directly on a top surface of a respective gate electrode within the array of field effect transistors. 
	Seshadri’s Figs. 3B & 5C do teach each of the first electrodes (bottom electrodes) of the array of the ferroelectric capacitors (CFE) is formed directly on a top surface of a respective gate electrode within the array of field effect transistors. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Seshadri to obtain each of the first electrodes of the array of the ferroelectric capacitors is formed directly on a top surface of a respective gate electrode within the array of field effect transistors as claimed, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
10	Claims 7, 11, 12, 14-16, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/13/22